Citation Nr: 1128149	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for reactive airway disease.  

2.  Entitlement to an initial increased rating for the right ankle sprain with partial tear of the anterior talofibular ligament and calcaneal fibular ligaments and with a chip of the fracture lateral malleolus (also referred to as right ankle disorder), currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Martin Harry, Esq. 





ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from January 2007 to July 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the August 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied service connection for reactive airway disease, and granted service connection for gastroesophageal reflux disease (GERD) as well as the right ankle disorder, and assigned a 10 disability evaluation, effective from July 3, 2008, for both of these now service-connected disorders.  

In May 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's reactive airway disease existed prior to service and was permanently aggravated during his period of service.  


3.  The Veteran's right ankle sprain with partial tear of the anterior talofibular ligament and calcaneal fibular ligaments and with a chip fracture of the lateral malleolus has been shown to be productive of marked limitation of motion.  

4.  The service-connected GERD has not been shown to be productive of persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain and is not manifested by considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his pre-existing reactive airway disease was permanently aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010). 

2.  The criteria for a 20 percent evaluation, but no more, for service-connected right ankle sprain with partial tear of the anterior talofibular ligament and calcaneal fibular ligaments and with a chip fracture lateral malleolus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).  

3.  The criteria for an evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

When VA receives a substantially complete application for benefits, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, the veteran has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id.  See also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

As a prefatory matter, in the decision below, the Board grants the Veteran's claim for service connection for reactive airway disease.  Therefore, this benefit sought on appeal is being granted in full.  Accordingly, regardless of whether the notice and assistance requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); & VAOPGCPREC 16-92.

With regard to the Veteran's claims seeking increased initial ratings for his right ankle disorder and GERD, prior to the initial adjudication of the Veteran's claims for service connection in August 2008, the RO sent the Veteran a letter in July 2008 which satisfied the duty to notify provisions with respect to his service connection claims, and informed him how a disability rating and effective date would be assigned should service connection be granted.  In any event, because the claims for service connection have been granted, any defect in the notice or timing of the notice about how a disability rating and effective date would be determined was harmless error as to this claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

Rather, in the current appeal, the Veteran challenges the initial evaluation assigned following the grant of service connection for the right ankle disorder and GERD.  The Veteran submitted his NOD regarding the August 2008 rating decision, in August 2008, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a Statement of the Case (SOC) in February 2009.  This document informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decisions.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

The Board also concludes that VA's duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's increased rating claim.  Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA examination for his right ankle disorder in October 2008.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case in October 2008 is more than adequate, as it was predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examination fully addresses the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to this increased rating issue has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a more recent VA examination for his service-connected GERD.  However, the objective medical evidence does not reveal any significant change in the Veteran's gastrointestinal condition since his August 2008 VA examination.  Indeed, as will be discussed further below, the Veteran testified at the May 2011 hearing that he receives medication from his private physician for this condition, and has learned how to keep the flare-ups under control through the medication and relaxation techniques.  As the Veteran does not express any complaints regarding his gastrointestinal condition, the Board does not find that a more contemporaneous VA examination is necessary to determine the current nature and severity of his service-connected GERD.  

With no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263.  (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

In the current appeal, the Veteran maintains that his current respiratory condition existed prior to service, and increased in severity during his years of active service.  During his May 2011 hearing, he testified that he was diagnosed with exercise-induced asthma as a child but did not exhibit any symptoms during his teenage years.  However, he claims his symptoms not only re-emerged in service due to strenuous activity, but were exacerbated as a result  See Hearing Transcript, pp. 3-4.  

The Board acknowledges that the Veteran's enlistment examination is not associated with his claims file.  However, a number of his service treatment records reflect that he was seen at sick call with complaints of, and treatment for, respiratory problems, to include tightness in his chest and wheezing.  These records reflect his history of respiratory problems as well as his diagnosis of reactive airway disease.  Indeed, the Veteran was seen at the military allergy clinic in February 2008 with complaints of "a long history of dyspnea on exertion, since childhood."  An April 2008 chronological record of medical care reflects the Veteran's history of exercise-induced asthma since age nine.  

At a February 2008 medical examination, which was conducted a few months prior to his discharge, the Veteran wrote that he suffered from reactive airway disease, and noted a positive history for asthma or any breathing problems related to exercise, weather, pollen; wheezing problems; and use of an inhaler.  See February 2008 Report of Medical History.  In the explanation section, he indicated that his respiratory problems were incurred during his childhood.  

During the February 2008 pre-discharge VA examination, the Veteran indicated that his reactive airway disease began in 1999 and was not related to any injury.  He stated that he had exercise induced asthma as a child that worsened during basic training, and his symptoms include breathing problems and congestion.  According to the Veteran, factors which aggravate his respiratory condition include exercise and changes in the weather, and his condition only flares up when these aggravating factors are present.  Upon physical evaluation, the Veteran's nose, throat, sinuses and chest were shown to be normal.  The Veteran also underwent a pulmonary function test (PFT), the results of which were described as normal, and revealed "no significant changes pre and post bronchodilator."  The examiner diagnosed the Veteran with reactive airway disease, and noted his normal PFT results.  

An April 2008 Addendum to the Medical Evaluation Board report reflects the Veteran was referred to the military Allergy Clinic for pulmonary function testing and for determination of his fitness for duty.  During the evaluation, the Veteran discussed his medical history and reported a history of exercise-induced asthma which was diagnosed at the age of nine.  He stated that he was treated with various inhalers and oral medications over the following years, "but was essentially asymptomatic during his late teenage years."  According to the Veteran, he experienced problems with dyspnea on exertion at Basic Training Camp, but this issue was never addressed.  He now complains of a mild progression and worsening of his symptoms.  

The physician referenced results from a pulmonary function test the Veteran underwent in February 2008 which revealed a pre-bronchodilator Forced Vital Capacity (FVC) of 114 percent of predicted, and a post-bronchodilator FVC of 115 percent of predicted.  The PFT results also showed a pre-bronchodilator Forced Expiratory Volume in one second (FEV-1) of 103 percent of predicted and a post-bronchodilator FEV-1 of 111 percent of predicted.  His FEV-1 to FVC ratio was 74 percent.  The physician also referenced a March 2008 methacholine challenge test which was within normal limits, and showed "no significant decline with Methacholine administration."  Upon physical examination, the physician noted that a review of the Veteran's systems was "[u]nremarkable except for shortness of breath...."  Based on his evaluation of the Veteran, as well the documented test results, the physician diagnosed the Veteran with exercise induced asthma and determined that such condition was medically unacceptable in accordance with Army Regulations 40-501, Chapter 3-27.  According to the physician, the Veteran's exercise induced asthma existed prior to his service and had been permanently aggravated during service.  An April 2008 Medical Evaluation Board Proceeding report reiterated the April 2008 determination, characterized the Veteran's exercise induced asthma as medically unacceptable, and concluded that this medical condition was incurred prior to service and was permanently aggravated by service.  

However, it should be noted that the April 2008 Physical Evaluation Board (PEB) Proceeding report indicated that the Veteran's exercise induced asthma was not separately unfitting, given that he "did not reveal this childhood condition at the moment of truth...."  The Board acknowledges that the Veteran's enlistment examination is currently not of record, and it is unclear whether the Veteran indicated that he had a respiratory condition upon enlistment.  Nevertheless, a medical examiner reviewed the Veteran's claims file and performed a medical evaluation of him and clearly concluded that the Veteran's reactive airway disease was incurred prior to service and was permanently aggravated by service.  This examiner's findings and opinion were subsequently confirmed during the April 2008 Medical Evaluation Board Proceedings.  

The Veteran was afforded a general VA examination in August 2008, wherein the examiner reviewed the Veteran's claims file and noted the Veteran's history of childhood exercise induced asthma since age nine.  The examiner also noted that the Veteran used to smoke one-and-a-half packs of cigarettes a day in the past, and currently smokes half a pack of cigarettes a day.  Based on his evaluation, the examiner diagnosed the Veteran with reactive airway disease and indicated that such disease existed prior to his military service and was aggravated by tobacco use.  

The Veteran also underwent a pulmonary function test in August 2008, the results of which were interpreted to reveal pre-bronchodilator Forced Vital Capacity (FVC) of 105 percent of predicted, and a post-bronchodilator FVC of 114 percent of predicted.  The results also showed pre-bronchodilator Forced Expiratory Volume in one second (FEV-1) of 93 percent of predicted and a post-bronchodilator FEV-1 of 111 percent of predicted.  His FEV-1 to FVC ratio was 74 percent, and the provisional diagnosis was asthma.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for reactive airway disease.  The Board acknowledges that the Veteran's enlistment examination is not associated with the Veteran's claims file and therefore it is unclear whether he was presumed sound upon enlistment.  However, as an initial matter, the Board finds that the Veteran did have reactive airway disease prior to entering service.  As previously noted, there are a number of service treatment records documenting the Veteran's complaints of respiratory problems since his childhood.  Specifically, the May 2007 chronological record of medical care reflects the Veteran's history of childhood asthma, and the February 2008 chronological record of medical care reflects the Veteran's complaints of a "long history of dyspnea on exertion, since childhood."  

Furthermore, in the April 2008 Addendum to the Medical Evaluation Board report, the physician opined that the Veteran's exercise-induced asthma existed prior to service and was permanently aggravated by his years of active service.  Therefore, the Board finds such evidence to indicate that the Veteran's reactive airway disease clearly and unmistakably existed prior to service.  To the extent that any reasonable doubt exists as to whether the Veteran's pre-existing reactive airway disease was aggravated during service, that doubt will be resolved in the Veteran's favor.  Based on the evidence of record, the Board finds that the Veteran's current reactive airway disease was permanently aggravated by his military service.  Accordingly, the Board concludes that service connection for reactive airway disease is warranted.  

III.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

      A.  Right Ankle Disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran asserts that he is entitled to a disability evaluation in excess of 10 percent for his service-connected right ankle disorder.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 20 percent rating, but no higher, for his service-connected right ankle disorder.  

The Veteran was afforded a general VA examination in August 2008, during which he explained that he had been provided a medical discharge from service secondary to his right ankle pain.  He complained of pain in his right ankle and indicated that this pain began in April 2007 with a history of a sprain and subsequent fracture of the lateral malleolus.  According to the Veteran, his injury was initially misdiagnosed as a sprain and treated with physical therapy without acute immobilization or rest.  He continued to experience chronic pain and swelling with limited range of motion, and was eventually seen by orthopedic doctors who determined he was not a surgical candidate, and referred the Veteran to the Medical Board.  The Veteran stated that he was currently taking over-the-counter analgesics to treat his symptoms.  

During an October 2008 VA examination, the Veteran discussed his medical history with the examiner, and explained that he injured his right ankle when he fractured his lateral malleolus in an inversion injury that occurred during basic training in April 2007.  Upon review of the Veteran's claims file, the examiner noted that the X-ray of the right ankle showed an avulsion fracture, and a magnetic resonance imaging (MRI) of the right ankle revealed "chronic proximal tears of the anterior talofibular ligament and calcaneofibular ligaments with a small posterior subtalar effusion and chronic chip fracture of the lateral malleolus."  According to the Veteran, he continues to experience pain and discomfort in his right ankle, as well as an aching sensation and stiffness in the right ankle in the mornings and during the cold damp weather.  The Veteran also claims to have a history of instability in his right ankle, and explained that his ankle pain flared up in February 2008 while he was on active duty, and required that he be on crutches for three weeks.  He currently has an ankle brace which he uses on an intermittent basis due to discomfort associated with the brace.  

With respect to the effect of his right ankle disorder on his ability to carry out his occupational duties, the Veteran states that he works as a long-distance truck driver and that, while he is able to use the right foot to operate the gas pedal, he occasionally experiences discomfort in this foot and has to stop and get out of the truck to stretch his legs.  While he has not called in sick due to his right ankle disorder, he does limp on his right leg due to painful range of motion of the right ankle.  Upon physical examination, the examiner observed signs of tenderness in the lateral malleolus, and noted that the Veteran walked with an antalgic gait.  The Veteran's range of motion in the right ankle was shown to be dorsiflexion of 0 to 10 degrees, with moderate discomfort, and plantar flexion of 0 to 30, with moderate discomfort.  The Veteran was also shown to have inversion of 0 to 25 degrees out of 30 degrees, with minimal discomfort, and eversion of 0 to 20 degrees out of 20 degrees without discomfort.  The examiner observed objective signs of painful motion with active and repetitive motion, but detected no additional limitation or reduction of range of motion upon repetition of these exercises due to pain, fatigue, incoordination, weakness or lack of endurance.  Based on his discussion with, and physical evaluation of the Veteran, the examiner diagnosed the Veteran with a right ankle fracture, with chronic partial tears of the anterior talofibular ligament and calcaneofibular ligament with residuals.  

During the May 2011 hearing, the Veteran testified that after injuring his right ankle in service, he was reassigned to work at the medic clinic and restricted from all duty because his supervisors did not want his injury to worsen.  See May 2011 Hearing Transcript, pp. 8-9.  According to the Veteran, he has continued to experience persistent pain and swelling in his right ankle since his discharge, with no improvement in his symptoms in the years since his separation from service.  The Veteran states that his right ankle pain varies based on the type of activity he participates in, and can be triggered by "too much playing with [his] kids", or "too much jumping up and down the truck at work."  He claims to place a great deal of weight on his left leg and states that certain ligaments in his ankle "slip[] in and out of place...depending on what [he does]."  See Transcript, p. 10.  The Veteran also states that he wears an ankle brace which provides extra support for his right ankle and helps keep his ankle stable.  See Transcript, p. 12.  

According to the Veteran, he experiences difficulty operating the foot controls of his truck with both feet and claims he cannot keep his right foot on the gas pedal.  He states that he has to put his car in cruise control because he "can't deal with the pain...."  See Hearing Transcript, p. 11.  In addition, the Veteran maintains his endurance has decreased as a result of his right ankle injury, and he can only run for 45 seconds to a minute before the pain in his right ankle sets in and begins radiating to his shin and knee.  He complains of swelling in his right ankle at the end of the working day, as well as after exercising, and adds that certain factors, such as the weather, and exerting too much pressure on his right foot at work serve to exacerbate his right ankle symptoms.  He claims he is always conscious of how his ankle feels and maintains a level of awareness as to what he is doing, so as not to put pressure on, and experience pain in, his right ankle.  See Hearing Transcript, pp. 13-14.  

Based on the evidence of record, the Board finds that the Veteran's service-connected right ankle disorder does support a finding of "marked" limitation of motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In particular, the Board notes that the Veteran's range of motion in his right ankle showed a 10 degree loss of dorsiflexion and a 15 degree loss of plantar flexion.  In addition, objective evidence of tenderness and painful motion were shown, and it was noted that the Veteran walked with an antalgic gait, that he utilized an ankle brace to maintain stability and provide extra support for his right ankle, and that he has some difficulty carrying out his occupational duties as a truck driver as a result of his service-connected right ankle disability.  The Board has also considered functional loss due to flare-ups of pain, fatigability, pain on movement, and weakness.  38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  For these reasons, the Board finds that a 20 percent evaluation for the right ankle disorder is warranted under 38 C.F.R. §  4.71a, Diagnostic Code 5271.  

The Board has considered the possibility of staged ratings.  However, based on the competent medical and other evidence of record, the Board finds that a 20 percent disability rating is properly assigned for the entire period.  See Hart, supra.  This is the highest rating available under Diagnostic Code 5271.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

While the Board has considered whether a higher evaluation would be in order under other relevant diagnostic codes, such as that governing ankylosis of the ankle, ankylosis of the subastragalar joint, malunion of the os calcis or astragalus, and astragalectomy, the Board finds that the criteria for an increased disability rating (greater than the 20 percent evaluation awarded by this decision) are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2009).  In this regard, the Veteran has not been shown to have ankylosis of the right ankle.  In fact, as previously discussed, the October 2008 VA examination found him to have 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  As such, his right ankle does not appear to be immobile or fixed.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  In addition, the October 2008 VA examination report reflected no findings, mention or diagnosis of a subastragalar joint, malunion of the os calcis or astragalus or astragalectomy.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274.  

Thus, the Board finds that a 20 percent disability rating, but no higher, is appropriate for the Veteran's service-connected right ankle disability for the entirety of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

      B.  GERD

The Veteran asserts that he is entitled to a disability evaluation in excess of 10 percent for his service-connected GERD, which is rated pursuant to 38 C.F.R. §§ 4.20 and 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  

In the February 2008 report of medical history, which was conducted a few months prior to the Veteran's separation from service, the Veteran marked that he suffered from periodic heartburn, and that he was currently taking Nexium for this and was in good health.  A physical examination was conducted in February 2008, the report of which reflected a diagnosis of gastroesophageal reflux disease.  An April 2008 Medical Evaluation Board proceeding indicated that the Veteran's GERD was considered medically acceptable.  In the April 2008 Physical Evaluation Board (PEB) Proceeding report, it was noted that, while the Veteran's right ankle disability and the medical and physical impairment resulting therefrom prevented reasonable performance of his military duties, the Veteran's GERD did meet the medical retention standards and did not pose significant physical profile restrictions.  

The Veteran was afforded a general VA examination in August 2008, during which he reported a history of indigestion and heartburn since February 2007 and stated that these symptoms occur on a daily basis.  However, he discussed good control over the symptoms with his medication Nexium.  He also indicated that he has no difficulty swallowing food and that his weight is stable.  The examiner diagnosed the Veteran with GERD that was in remission.  

In his August 2008 Notice of Disagreement (NOD), the Veteran asserted that his epigastric distress is not always controlled even though he is taking Nexium and that he has experienced episodes of regurgitation and chest pain.  However, the remainder of the Veteran's records is clear for any complaints of, or treatment for, GERD.  Indeed, during the May 2011 hearing, the Veteran testified that he did not know why this particular issue - entitlement to a higher rating for his service-connected GERD - was on appeal before the Board.  He stated that he receives medication, to include Tums or Nexium, from his private physician and that, while his GERD flares up every now and then, he feels he can control these symptoms through medication and relaxation techniques.  See Hearing Transcript, p. 16.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation greater than 10 percent for his service-connected GERD.  Although there was evidence of pyrosis (heartburn) and indigestion, there was no symptomatology commensurate with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this regard, during his August 2008 VA examination, the Veteran reported a history of indigestion and heartburn, but no vomiting, dysphagia or regurgitation.  He also indicated that his weight was stable, and the objective evidence is clear for any signs of significant weight loss or malnutrition.  Importantly, the Veteran stated that he had good control over his symptoms through his medication.  Indeed, during his May 2011 hearing, the Veteran indicated that, even though his GERD flares up on occasion, he feels that he has his symptoms under control.  He even testified that he did not know why the issue of his service-connected GERD was on appeal before the Board.  See Hearing Transcript, p. 16.  

As such, the Board does not find that symptoms attributed to the Veteran's service-connected GERD have resulted in considerable impairment of his health.  The Board concludes therefore that the evidence of record does not support the criteria required for the next higher rating of 30 percent for this service-connected disability under DC 7346.  

The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes.  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App.  

However, a higher rating is not warranted under another diagnostic code.  In this regard, Diagnostic Codes 7304-7307 are not for application as the Veteran does not have any type of ulcer (gastric, duodenal or marginal) or hypertrophic gastritis.  Furthermore, the Veteran has not been shown to have adhesions of the peritoneum, postgastrectomy syndrome, stenosis of the stomach, residuals of a stomach injury, residuals of an injury of the liver, cirrhosis of the liver, chronic cholecystitis or an inguinal hernia.  Therefore Diagnostic Codes 7301, 7308 -7314 and 7338 are inapplicable.  Additionally, Diagnostic Code 7323 is not applicable as the Veteran has not been diagnosed with ulcerative colitis.  Also, the Veteran has not undergone a resection of his large or small intestine, and has no history of a fistula.  Therefore Diagnostic Codes 7328, 7329 and 7330 are not applicable.  Furthermore, impairment of sphincter control of the rectum and anus, stricture of the rectum and anus, as well as a prolapsed rectum has not been shown, and there are no signs of internal or external hemorrhoids.  Therefore Diagnostic Codes 7332, 7333, 7334 and 7336 are not applicable.  38 C.F.R. §4.114.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected GERD at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent evaluation is appropriate for the entirety of the rating period.  38 C.F.R. § 4.114, Diagnostic Codes 7305, 7346 (2010).  

      C.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the service-connected disabilities discussed herein contemplate the Veteran's symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that these service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of either issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for reactive airway disease is granted.  

Entitlement to a 20 percent evaluation, but no more, for service-connected right ankle sprain with partial tear of the anterior talofibular ligament and calcaneal fibular ligaments and with a chip fracture lateral malleolus is granted, subject to the laws and regulations controlling the award of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for the service-connected GERD is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


